DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on October 25th, 2021 has been entered. Claims 1, 9 and 17 have been amended. New claim 21 has been added. Claims 1-21 are pending in the application. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6, 8-14 and 16-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 8-9 and 12-13 of issued application of Boucher et al., U.S. Patent No. 10,735,347 B2 (Boucher’347 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Boucher’347.
Regarding claims 1-6, 8-14 and 16-21 the difference between the conflicting claims of the instant application and issued patent, Boucher’347, are set forth in the discussion below.
Instant Application 16/910,637
Patent  10,735,347 B2
Claim 1. A method comprising: 




determining, based on data received by a computing device via a downstream communications channel, an expected upstream usage pattern of the computing device; 
determining, based on the expected upstream usage pattern, a predicted bandwidth utilization of an upstream communications channel; and 

associating, based on the predicted bandwidth utilization of the upstream communications channel satisfying a threshold and further based on a determination that a message to be sent via the upstream communications channel is delayable, the message with a priority level that causes the message to be delayed.

Claim 17. A non-transitory machine-readable medium storing instructions that, when executed, cause: determining, based on data received by a computing device via a downstream communications channel, an expected upstream usage pattern of the computing device; 
determining, based on the expected upstream usage pattern, a predicted bandwidth utilization of an upstream communications channel; and 
associating, based on the predicted bandwidth utilization of the upstream communications channel satisfying a threshold and further based on a determination that a message to be sent via the upstream communications channel is delayable, the message with a priority level that causes the message to be delayed to be delayed.
Claim 1. A method comprising: determining a message associated with a first level, wherein the message is associated with an communications channel; 
determining, based on data associated with transmission via a downstream communications channel, an expected usage pattern; 

determining, based on the expected usage pattern, a predicted utilization of the communications channel; and 


associating, based on determining that the predicted utilization of the upstream communications channel satisfies a threshold and that transmission of the message via the upstream communications channel is delayable, the message with a second priority level different from the first priority level.
Claim 2. wherein the causing the message to be delayed is further based on determining that the upstream communications channel is predicted to lag.
Claim 18. wherein the instructions, when executed, cause the causing the message to be delayed by causing, further 4Application No.: 16/910,637Docket No.: 007412.04956\US based on determining that the upstream communications channel is predicted to lag, the message to be delayed.
Claim 2. wherein the determining that the predicted bandwidth utilization of the upstream communications channel satisfies the threshold comprises determining that the upstream communications channel is predicted to lag.
Claim 3. wherein the determining the expected upstream usage pattern is based on how users are predicted to interact with the data.
Claim 19. wherein the instructions, when executed, cause the determining the expected upstream usage pattern by causing determining, further based on how users are predicted to interact with the data, the expected upstream usage pattern.
Claim 3. wherein the determining the predicted utilization is further based on how users are predicted to interact with the data.
Claim 4. wherein the causing the message to be delayed comprises associating the message with a lower priority than the priority level.
Claim 20. wherein the instructions, when executed, cause the causing the message to be delayed by causing the message to be associated with a lower priority than the priority level.
Claim 4. wherein the second priority level is associated with a lower priority than the first priority level.
Claim 5. wherein the data is associated with a scheduled termination of non-interactive content.
Claim 5. wherein the data is associated with a scheduled termination of non-interactive content.
Claim 6. wherein the determining the expected upstream usage pattern comprises: estimating programming intervals associated with upstream commands to select new content for viewing.
Claim 14. wherein the instructions, when executed by the one or more processors, cause the apparatus to determine the expected upstream usage pattern by causing the apparatus to: estimate programming intervals associated with upstream commands to select new content for viewing.
Claim 6. wherein the determining the expected usage pattern comprises: estimating programming intervals associated with commands to select new content for viewing.
Claim 8. wherein the causing the message to be delayed is further based on a type of the data.
Claim 16. wherein the instructions, when executed by the one or more processors, cause the apparatus to cause the message to be delayed further based on a type of the data.
Claim 8. wherein the associating the message is further based on determining that transmission of the message via the communications channel is delayable is based on a type of the data.
Claim 9. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 
determine, based on data received by a computing device via a downstream communications channel, an expected upstream usage pattern of the computing device; 
determine, based on the expected upstream usage pattern, a predicted bandwidth utilization of an upstream communications channel; and 

associate, based on the predicted bandwidth utilization of the upstream communications channel satisfying a threshold and further based on a determination that a message to be sent via the upstream communications channel is delayable, the message with a priority level that causes the message to be delayed.
Claim 21. wherein the computing device comprises the apparatus.
Claim 9. A method comprising: determining a message associated with a first priority level, wherein the message is associated with an upstream 
communications channel; 
determining, based on data associated with transmission via a downstream communications channel, an expected upstream usage pattern;  
determining, based on the expected upstream usage pattern, a predicted bandwidth utilization of the upstream communications channel; 

associating, based on determining that the predicted bandwidth utilization of the upstream communications channel satisfies a threshold and that transmission of the message via the upstream communications channel is delayable, the message with a second priority level different from the first priority level; and associating, based on determining that the predicted bandwidth utilization of the upstream communications channel no longer satisfies the threshold, a subsequent message with the first priority level.
Claim 12. wherein the instructions, when executed by the one or more processors, cause the apparatus to cause the apparatus to associate the message with a lower priority than the priority level.
Claim 12. wherein the second priority level is associated with a lower priority than the first priority level.
Claim 13. wherein the data is associated with a scheduled termination of non-interactive content.
Claim 13. wherein the data is associated with a scheduled termination of non-interactive content.


Boucher’347 discloses system and method for managing bandwidth of an upstream communications channel.
Regarding claim 1, Boucher’347 discloses a method comprising: determining,
based on data received by a computing device via a downstream communications channel, an expected upstream usage pattern of the computing device; determining, based on the expected upstream usage pattern, a predicted bandwidth utilization of an upstream communications channel; and associating, based on the predicted bandwidth utilization of the upstream communications channel satisfying a threshold and further based on a determination that a message to be sent via the upstream communications channel is delayable, the message with a priority level that causes the message to be delayed. (see Boucher’347, claim 1). 
Regarding claim 2, Boucher’347 discloses wherein the causing the message to be delayed is further based on determining that the upstream communications channel is predicted to lag (see Boucher’347, claim 2). 

Regarding claim 4, Boucher’347 discloses wherein the causing the message to be delayed comprises associating the message with a lower priority than the priority level (see Boucher’347, claim 4).
Regarding claim 5, Boucher’347 discloses wherein the data is associated with a scheduled termination of non-interactive content (see Boucher’347, claim 5).
Regarding claim 6, Boucher’347 discloses wherein the determining the expected upstream usage pattern comprises: estimating programming intervals associated with upstream commands to select new content for viewing (see Boucher’347, claim 6).
Regarding claim 8, Boucher’347 discloses wherein the causing the message to be delayed is further based on a type of the data (see Boucher’347, claim 8).
Regarding claim 9, Boucher’347 an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: determine, based on data received by a computing device via a downstream communications channel, an expected upstream usage pattern of the computing device; determine, based on the expected upstream usage pattern, a predicted bandwidth utilization of an upstream communications channel; and associate, based on the predicted bandwidth utilization of the upstream communications channel satisfying a threshold and further based on a determination that a message to be sent via the upstream communications channel is delayable, the message with a priority level that causes the message to be delayed (see Boucher’347, claim 9).

Regarding claim 13, Boucher’347 discloses wherein the data is associated with a scheduled termination of non-interactive content (see Boucher’347, claim 13).
Regarding claim 14, Boucher’347 discloses wherein the instructions, when executed by the one or more processors, cause the apparatus to determine the expected upstream usage pattern by causing the apparatus to: estimate programming intervals associated with upstream commands to select new content for viewing (see Boucher’347, claim 6).
Regarding claim 17, Boucher’347 discloses a non-transitory machine-readable medium storing instructions that, when executed, cause: determining, based on data received by a computing device via a downstream communications channel, an expected upstream usage pattern of the computing device; determining, based on the expected upstream usage pattern, a predicted bandwidth utilization of an upstream communications channel; and associating, based on the predicted bandwidth utilization of the upstream communications channel satisfying a threshold and further based on a determination that a message to be sent via the upstream communications channel is delayable, the message with a priority level that causes the message to be delayed to be delayed (see Boucher’347, claim 1).
Regarding claim 19, Boucher’347 discloses wherein the instructions, when executed, cause the determining the expected upstream usage pattern by causing 
Regarding claim 20, Boucher’347 discloses wherein the instructions, when executed, cause the causing the message to be delayed by causing the message to be associated with a lower priority than the priority level (see Boucher’347, claim 4).
Regarding claim 21, Boucher’347 discloses wherein the computing device comprises the apparatus (see Boucher’347, claim 9).

Response to Arguments
Applicant’s arguments, see remarks from page 8 through page 10, filed 10/25/2021, with respect to the rejection(s) of claim(s) 1-21 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, the double patenting rejection of claims 1-21 is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al. (US 2006/0077960 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        12/28/2021


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473